DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been fully considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious at the time of the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 7-9, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bower (US Publication 2017/0025593) in view of Tomoda (US Publication 2017/0140679) and in further view of Cheng (US Publication 2019/0258346).
Regarding independent claim 1, Bower teaches a spliced display, comprising: 
a transparent substrate, having a display surface and a back surface opposite to each other; (In Fig. 9, Bower illustrates a transparent substrate, 12 which can be made of glass ([0092]));
a plurality of light emitting diode (LED) modules, disposed on the back surface of the transparent substrate to be spliced with each other, (Fig. 9 illustrates two modules disposed on the back surface of the transparent substrate, 12 and are spliced together via electrical connections.  The modules comprise of integrated circuits, 30 which are micro LEDs ([0084]));
wherein each of the LED modules comprises a driving backplane and a plurality of micro LEDs, and the plurality of micro LEDs are disposed in an array between the driving backplane and the transparent substrate; (The LED modules comprise a driving backplane, 10 (see Fig. 8) and a plurality of micro LEDs, 30 ([0010,0077]).  Fig. 9 illustrates the micro LEDs, 30 arranged in an array between the driving backplane and transparent substrate);
Although Bower discloses of having controlling circuits, 41, Bower does not explicitly disclose:
at least one control element, disposed on the transparent substrate; and 
However, in the field of tiled displays having LED modules, Tomoda illustrated in Fig. 8 illustrates a control element (Driving Circuit Unit, 240 (Fig. 3)) disposed on an edge of the back surface of the transparent substrate. Furthermore, in Fig. 10, Tomoda illustrates wirings (driving element) in which the signals applied to the wirings are controlled by the at least one control element and is disposed on the LED module.  The signals provided in the wiring are used to drive the modules and therefore are considered driving elements.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the spliced display of Bower; to include at least one control element disposed on the edge of the back surface of the transparent substrate, as disclosed by Tomoda; to control the tiled display.
a signal transmission structure, wherein the at least one control element is connected to the plurality of LED modules via the signal transmission structure, and the plurality of LED modules are connected to each other via the signal transmission structure (Fig. 8 illustrates the connections between a signal transmission structure comprising a circuit layer, 27 and a plurality of conductive bumps, 25 which connect the plurality of LED modules together (See also Fig. 9)),
Although Bower teaches of having a driving backplane with micro-LEDs, the combination of references do not explicitly disclose:
wherein each of the driving backplanes comprises a reflective layer, the driving backplane comprises at least one dielectric layer and at least one circuit layer, and the dielectric layer and circuit layer are located between the micro LEDs and the reflective layer, and the dielectric layer is located between the circuit layer and the reflective layer
However, in the field of using multiple micro LEDs, Cheng illustrates in Fig. 8 of having a plurality of micro-LEDs, 120 which are provided on a driving backplane.  Fig. 8 further illustrates a circuit layer, 112, a dielectric layer, 180 and a reflective layer, 130.  In [0033], Cheng indicates the dielectric layer is located between the LED, 120 and the reflective layer, 130 and illustrates in Fig. 8 that the dielectric layer is located between the circuit layer, 112 and the reflective layer, 130 and both the dielectric layer and circuit layer are located between the LED and reflective layer.  Additionally, in [0038], Cheng indicates the reflective layer, 130 can be made of aluminum.  Fig. 8 illustrates the reflective layer having a ring-like shape.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the driving backplane having micro-LEDs, taught by Bower and Tomoda, to include the feature wherein each of the driving backplanes comprises a reflective layer, the driving backplane comprises at least one dielectric layer and at least one circuit layer, and the dielectric layer and circuit layer are located between the micro LEDs and the reflective layer, and the dielectric layer is located between the circuit layer and the reflective layer, as disclosed by Cheng, to provide micro-structures of LEDs which have increasing utilization rates of lights ([0005]).
Regarding dependent claim 2, Bower, as modified by Tomoda and Cheng, discloses the spliced display of claim 1, wherein:
the at least one control element is disposed on an edge of the back surface of the transparent substrate (Tomoda illustrates in Fig. 3 of the Drive Circuit Unit disposed on the edge of the back of the transparent substrate).
Regarding dependent claim 3, Bower, as modified by Tomoda and Cheng, discloses the spliced display of claim 1, wherein the signal transmission structure comprises:
a circuit layer and a plurality of conductive bumps, the plurality of conductive bumps are respectively disposed between the driving backplanes and the transparent substrate, (The conductive bumps, 25 are disposed between the driving backplanes and transparent substrate.  See Fig. 9);
and the circuit layer is disposed on the back surface of the transparent substrate and electrically connected to the at least one control element and the plurality of conductive bumps (See combination of Figs. 8 and 9).
Regarding dependent claim 4, Bower, as modified by Tomoda and Cheng, discloses the spliced display of claim 3, but Bower does not explicitly teach, wherein each of the LED modules, comprises:
at least one positioning bump, each of the driving backplanes has at least one positioning through-hole, and the at least one positioning bump is located at an end of the at least one positioning through-hole.
However, Tomoda further illustrates in Figs. 3 and 8 of having a positioning through-hole located in the driving backplane and the conductive bump is also provided as a positioning bump and is located at an end of the least one positioning through-hole.
Bower teaches a base process/product of a spliced display having LED modules which the claimed invention can be seen as an improvement in that the tiled display has electrical connections between the LED modules to provide a structure with increased brightness ([0013]).  Tomoda teaches a known technique of using positional bumps in a spliced display comprising a plurality of LED display modules that is comparable to the base process/product.
Tomoda’s known technique as cited above would have been recognized by one skilled in the art as applicable to the base process/product of Bower and the results would have been predictable and resulted in positional bumps located at the end of at least one positioning through-hole which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 7, Bower, as modified by Tomoda and T Cheng, discloses the spliced display of claim 1, wherein:
the at least one control element is adapted to actively drive the plurality of micro LEDs (Fig. 14 illustrates The Drive Control Circuit 111 (110) is used to drive the pixels (LEDs)).
Regarding dependent claim 8, Bower, as modified by Tomoda and Cheng, discloses the spliced display of claim 1, wherein:
each of the plurality of LED modules comprises at least one driving element, the at least one driving element is disposed on the driving backplane, and the at least one control element is adapted to control the at least one driving element to drive the plurality of micro LEDs (Bower illustrates in Figs. 8 and 9 and the control elements, 40 which can control the micro LEDs ([0081])).
Regarding dependent claim 9, Bower, as modified by Tomoda and Cheng, discloses the spliced display of claim 8, wherein:
the signal transmission structure comprises a plurality of circuit structures, the plurality of circuit structures are respectively disposed on the driving backplanes, and each of the plurality of circuit structures is connected to the at least one corresponding driving element and the plurality of corresponding micro LEDs (Bower illustrates in the combination of Figs. 5 and 8 of the signal transmission structure comprising a plurality of circuit structures which connect to the driving element and are located on the driving backplane and connected to the micro LEDs (30)).
Regarding dependent claim 14, Bower, as modified by Tomoda and Cheng, discloses the spliced display of claim 1, wherein:
each of the plurality of LED modules comprises at least one spacer, and the at least one spacer is connected between the driving backplane and the back surface of the transparent substrate (The bumps also act as a spacer).
Regarding dependent claim 18, Bower, as modified by Tomoda and Cheng, discloses the spliced display of claim 1, wherein:
a material of the reflective layer comprises aluminum, titanium or barium (Cheng teaches of using aluminum as cited in claim 1).
Regarding dependent claim 19, Bower, as modified by Tomoda and Cheng, discloses the spliced display of claim 1, wherein:
The circuit layer and the reflective layer are respectively located at two opposite sides of the dielectric layer (Cheng illustrates the circuit layer located opposite a side of the dielectric layer as compared to a portion of the reflective layer).
Regarding dependent claim 20, Bower, as modified by Tomoda and Cheng, discloses the spliced display of claim 1, wherein:
the reflective layer is a closed annular shape (Cheng, Fig, 8).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bower (US Publication 2017/0025593) in view of Tomoda (US Publication 2017/0140679), Cheng (US Publication 2019/0258346) and in further view of Pierson (US Patent 5,808,710).
Regarding dependent claim 5, Bower, as modified by Tomoda and Cheng, discloses the spliced display of claim 3, but does not explicitly teach, wherein each of the LED modules, comprises:
an adhesive layer, 
However, in the same field of endeavor LED display modules in tiled displays, Tomoda, Fig. 3, adhesive layer comprising the same adhesive 230/231 ([0056])) and applied to a surface of the driving backplane.
Bower teaches a base process/product of LED modules having micro LEDs located between a transparent substrate and a driving backplane which the claimed invention can be seen as an improvement in that the tiled display has electrical connections between the LED modules to provide a structure with increased brightness ([0013]).  Tomoda teaches a known technique of an adhesive layer which is provided between a driving backplane and transparent substrate that is comparable to the base process/product.
Tomoda’s known technique as cited above would have been recognized by one skilled in the art as applicable to the base process/product of Bower and the results would have been predictable and resulted in wherein the adhesive layer covers the plurality of micro LEDs which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Although the combination of references disclose an adhesive that covers the pixels (LEDs), they do not explicitly disclose:
and is filled in a gap between the plurality of LED modules.
However, in same field of endeavor, Pierson discloses of placing a layer of adhesive, 4 on the bottom of a display substrate, 3 and discloses the adhesive would be placed between the spaces of the pixels (Column 3, line 40).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the micro LEDs (pixels) located between a transparent substrate and backplane, as disclosed in the combination of Bower and Tomoda; to include the use of an adhesive filled in between the pixels, thereby covering a side of the pixels, as disclosed by Pierson, in order to not interfere with the display.
The combination of references would cover the sides of pixels with the adhesive.  However, Bower, Tomoda and Pierson discloses that adhesive can cover the sides of pixels, thereby indicating it is well-within the capability of one or ordinary skill in the art to provide adhesive that covers the pixels as well as putting adhesive in the gaps between pixels, as both methods are taught by the prior art.
Regarding dependent claim 6, Bower, as modified by Bower, Cheng and Pierson, discloses the spliced display of claim 5, wherein:
each of the driving backplanes has at least one through-hole, and a portion of the adhesive layer is adapted to be discharged via the at least one through-hole (As cited in claim 5, the adhesive is considered 230/231.  Tomoda, Fig. 3 illustrates the adhesive in a through-hole and therefore is adapted to be discharged via the one through-hole).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bower (US Publication 2017/0025593) in view of Tomoda (US Publication 2017/0140679), Cheng (US Publication 2019/0258346) and in further view of Shi (US Publication 2019/0019443).
Regarding dependent claim 15, Bower, as modified by Tomoda and Cheng, discloses the splice display of claim 1, wherein:
each of the plurality of LED modules has a plurality of pixels arranged in an array, (See Bower, combination of Figs. 1, 4 and 8);
each of the plurality of pixels comprises a portion of the plurality of micro LEDs, (Each pixel comprises LED.  See Fig. 4);
the plurality of pixels comprise a plurality of first pixels and a plurality of second pixels, the plurality of first pixels are adjacent to another of the plurality of LED modules and located between the plurality of second pixels and the other LED module, (See combination of Figs. 4 and 8 illustrating multiple LED modules each having an array of pixels);
Although the combination of Bower and Tomoda disclose a display module having first and second pixels comprising a micro-LED and wherein the first pixels are those pixels located between the second pixels and an adjacent display module, they do not appear to explicitly disclose:
and a width of each of the plurality of first pixels is smaller than a width of each of the plurality of second pixels.
However, in the field of having different display areas, Shi discloses of having first pixels located along an edge of a first area, 22 and adjacent to a second display area, 20 (see Fig. 2).  The first pixels are considered the pixels with a smaller width than the second pixels.  Furthermore, Fig. 2 illustrates the first pixels can be located between the second pixels and an adjacent display area.  The first and second pixels also are arranged along a first direction and the difference in size between the first and second pixels is along the second direction.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the pixel size of the display modules of Bower/Tomoda; to include first pixels along the edge of a first display area and in between second pixels and an adjacent second display area to be smaller than the second pixels, as disclosed by Shi to reduce the load of the data lines ([0003]).
Regarding dependent claim 16, Bower, as modified by Tomoda, Cheng and Shi, discloses the splice display of claim 15, wherein:
the plurality of first pixels are arranged along a first direction, the plurality of second pixels are arranged along the first direction, and the width of each of the plurality of first pixels in a second direction perpendicular to the first direction is smaller than the width of each of the plurality of second pixels along the second direction (See teachings of Shi in claim 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693